—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered April 4, 1998, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Defendant’s waiver of the right to counsel was knowingly and voluntarily made. The court sufficiently warned him of the dangers and disadvantages of self-representation, and his lack of skill and ability did not provide a basis on which to deny his request to proceed pro se (People v Vivenzio, 62 NY2d 775). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.